                         Case 2:21-cr-00052-CKD Document 13 Filed 09/09/21 Page 1 of 1
                                        UNITED STATES DISTRICT COURT
                                                    for the
                                       EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                      USDC Case Number: 2:21-cr-0052-CKD

v.                                                                             JUDGMENT IN CRIMINAL CASE
RACHEL M MADONNA                                                               (Class B Misdemeanor)
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

Charge(s) Defendant Convicted of:                                               Nature of Charge(s)
16 USC § 551 and 36 C.F.R. § 261.58(e)                                          Camping When Prohibited by Order

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:

☒ PAY a fine in the amount of $ 0 a special assessment of $20.00, due immediately or no later than 09/09/2022.

☒ COURT PROBATION (UNSUPERVISED) for a term of 12months, expiring on 09/09/2022. Your conditions of probation are as follows:

           1.      Your probation shall be unsupervised;
           2.      You shall not enter the TAHOE NATIONAL FOREST.

    While on probation and subject to any financial obligation of probation, you shall notify the court of any material change in your economic
circumstances that might affect your ability to pay the fine.

☐ YOU ARE HEREBY COMMITTED TO THE BUREAU OF PRISONS to be imprisoned for a term of beginning immediately or by
  reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento, California, 95814 on by .

☐ YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status Report 14 days prior to
  your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

☐ OTHER:

IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
could be placed on your driving record. The check must be made payable to “CLERK- U.S.D.C.” and SENT to the following
address:

                                              CLERK, UNITED STATES DISTRICT COURT
                                              Eastern District of California- Sacramento
                                              501 I Street, #4-200
                                              Sacramento, CA 95814


Your check or money order must indicate your name and case number shown above to ensure your account is credited for
payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.


D A T E D : 9/9/2021                                                                      /s/ Carolyn K. Delaney
                                                                                          Carolyn K. Delaney
                                                                                          United States Magistrate Judge
CRD Initials: js
